Glossary of Terms Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of October 22, 2008 Common Stock, $5.00 Par Value 76,780,439 Glossary of Terms Table of Contents AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended September 30, 2008 TABLE OF CONTENTS Page(s) Glossary of Key Terms & Referenced Accounting Standards 3 Item Number PART 1 – FINANCIAL INFORMATION 4-38 1 Condensed Consolidated Financial Statements (Unaudited) 4-7 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Common Shareholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8-19 Note 1 - Accounting Policies and Methods of Application 8-11 Note 2 - Financial Instruments and Risk Management 11-13 Note 3 - Employee Benefit Plans 13-14 Note 4 - Common Shareholders’ Equity 14 Note 5 - Debt 15 Note 6 - Commitments and Contingencies 16-17 Note 7 - Segment Information 17-19 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-38 Forward-Looking Statements 20 Overview 20 Executive Summary 20-22 Distribution Operations 22 Retail Energy Operations 23 Wholesale Services 23-24 Energy Investments 24 Corporate 25 Results of Operations 25-30 Liquidity and Capital Resources 30-33 Critical Accounting Policies and Estimates 34 Accounting Developments 34 3 Quantitative and Qualitative Disclosures About Market Risk 34-38 4 Controls and Procedures 38 PART II – OTHER INFORMATION 39-40 1 Legal Proceedings 39 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 6 Exhibits 39 SIGNATURE 40 Glossary of Terms 2 Table of Contents GLOSSARY OF KEY TERMS AFUDC Allowance for funds used during construction, which has been authorized by applicable state regulatory agencies to record the cost of debt and equity funds as part of the cost of construction projects AGL Capital AGL Capital Corporation AGL Networks AGL Networks, LLC Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Chattanooga Gas Chattanooga Gas Company Credit Facility Credit agreements supporting our commercial paper program EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income, other income, minority interest in SouthStar’s earnings and gain on sales of assets and excludes interest and income tax expense; as an indictor of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, operating income or net income as determined in accordance with GAAP EITF Emerging Issues Task Force ERC Environmental remediation costs associated with our distribution operations segment which are recoverable through rates mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation Number Fitch Fitch Ratings Florida Commission Florida Public Service Commission FSP FASB Staff Position GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission GNG Georgia Natural Gas, the name under which SouthStar does business in Georgia Golden Triangle Storage Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily actual temperatures are less than a baseline temperature of 65 degrees Fahrenheit. Heating Season The period from November to March when natural gas usage and operating revenues are generally higher because more customers are connected to our distribution systems when weather is colder Jefferson Island Jefferson Island Storage & Hub, LLC LOCOM Lower of weighted average cost or current market price Maryland Commission Maryland Public Service Commission Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission MMBtu NYMEX equivalent contract units of 10,000 million British thermal units Moody’s Moody’s Investors Service New Jersey Commission New Jersey Board of Public Utilities NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as revenues minus cost of gas, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and the gain or loss on the sale of our assets; these items are included in our calculation of operating income as reflected in our statements of consolidated income. Operating margin should not be considered an alternative to, or more meaningful than operating income or net income as determined tin accordance with GAAP OTC Over-the-counter Piedmont Piedmont Natural Gas Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PGA Purchased gas adjustment PP&E Property, plant and equipment PRP Pipeline replacement program for Atlanta Gas Light S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SFAS Statement of Financial Accounting Standards SouthStar SouthStar Energy Services LLC VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission WACOG Weighted average cost of gas WNA Weather normalization adjustment REFERENCED ACCOUNTING STANDARDS FSP FIN 39-1 FASB Staff Position 39-1 “Amendment of FIN 39” FIN 46 & FIN 46R FIN 46, “Consolidation of Variable Interest Entities” FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes, an interpretation of SFAS Statement No. 109” FSP EITF 03-6-1 FSP EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” FSP EITF 06-3 FSP EITF 06-3, “How Taxes Collected from Customers and Remitted to Governmental Authorities Should be Presented in the Income Statement (That Is, Gross versus Net Presentation)” FSP FAS 133-1 FSP No. FAS 133-1, “Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No. 133” FSP FAS 157-3 FSP No. FAS 157-3, “Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active” SFAS 71 SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141, “Business Combinations” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 160 SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements” SFAS 161 SFAS No. 161, “Disclosure about Derivative Instruments and Hedging Activities, an amendment of SFAS 133” Glossary of Terms 3 Table of Contents PART 1 – Financial Information Item 1. Financial Statements AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of In millions, except share data September 30, 2008 December 31, 2007 September 30, 2007 Current assets Cash and cash equivalents $ 11 $ 19 $ 14 Energy marketing receivables 535 598 363 Inventories 811 551 654 Receivables (less allowance for uncollectible accounts of $17 at Sept. 30, 2008, $14 at Dec. 31, 2007 and $15 at Sept. 30, 2007) 189 391 143 Energy marketing and risk management assets 172 69 90 Unrecovered PRP costs – current portion 40 31 27 Unrecovered ERC – current portion 20 23 24 Other current assets 162 115 100 Total current assets 1,940 1,797 1,415 Property, plant and equipment Property, plant and equipment 5,377 5,177 5,142 Less accumulated depreciation 1,651 1,611 1,610 Property, plant and equipment-net 3,726 3,566 3,532 Deferred debits and other assets Goodwill 418 420 420 Unrecovered PRP costs 202 254 261 Unrecovered ERC 124 135 132 Other 94 86 71 Total deferred debits and other assets 838 895 884 Total assets $ 6,504 $ 6,258 $ 5,831 Current liabilities Short-term debt $ 769 $ 580 $ 576 Energy marketing trade payables 568 578 383 Accounts payable - trade 181 172 131 Accrued expenses 83 87 82 Accrued PRP costs – current portion 43 55 47 Customer deposits 39 35 39 Energy marketing and risk management liabilities – current portion 34 16 9 Deferred purchased gas adjustment 14 28 15 Accrued environmental remediation liabilities – current portion 16 10 11 Other current liabilities 75 73 73 Total current liabilities 1,822 1,634 1,366 Accumulated deferred income taxes 625 566 527 Long-term liabilities and other deferred credits (excluding long-term debt) Accumulated removal costs 176 169 168 Accrued PRP costs 152 190 204 Accrued environmental remediation liabilities 89 97 88 Accrued pension obligations 43 43 83 Accrued postretirement benefit costs 19 24 25 Other long-term liabilities and other deferred credits 150 152 158 Total long-term liabilities and other deferred credits (excluding long-term debt) 629 675 726 Commitments and contingencies (Note 6) Minority interest 29 47 41 Capitalization Long-term debt 1,675 1,675 1,548 Common shareholders’ equity, $5 par value; 750,000,000 shares authorized 1,724 1,661 1,623 Total capitalization 3,399 3,336 3,171 Total liabilities and capitalization $ 6,504 $ 6,258 $ 5,831 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Terms 4 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months ended Nine months ended September 30, September 30, In millions, except per share amounts 2008 2007 2008 2007 Operating revenues $ 539 $ 369 $ 1,995 $ 1,809 Operating expenses Cost of gas 261 159 1,193 987 Operation and maintenance 104 107 337 334 Depreciation and amortization 38 37 112 108 Taxes other than income taxes 10 11 33 31 Total operating expenses 413 314 1,675 1,460 Operating income 126 55 320 349 Other income 2 - 6 1 Minority interest 5 - (12 ) (24 ) Interest expense, net (29 ) (34 ) (85 ) (92 ) Earnings before income taxes 104 21 229 234 Income tax expense 39 8 86 89 Net income $ 65 $ 13 $ 143 $ 145 Per common share data Basic earnings per common share $ 0.85 $ 0.17 $ 1.87 $ 1.88 Diluted earnings per common share $ 0.85 $ 0.17 $ 1.87 $ 1.87 Cash dividends declared per common share $ 0.42 $ 0.41 $ 1.26 $ 1.23 Weighted-average number of common shares outstanding Basic 76.4 77.0 76.2 77.4 Diluted 76.6 77.4 76.5 77.8 See notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Terms 5 Table of Contents AGL
